Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #021


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 1st day of May, 2018, are as follows:


PER CURIAM:

2017-C-1274       BOARD OF ETHICS IN THE MATTER OF      JORDAN   MONSOUR   AND   WALTER
                  MONSOUR (Louisiana Board of Ethics)

                  In this case, we are called upon to decide whether certain
                  provisions of the Louisiana Code of Civil Procedure apply to a
                  motion for summary judgment filed in administrative proceedings
                  before the Ethics Adjudicatory Board.      For the reasons that
                  follow, we conclude the evidence produced in connection with
                  motions for summary judgment in these administrative proceedings
                  must conform to the same requirements applicable to civil
                  proceedings. For the reasons assigned, the judgment of the court
                  of appeal is affirmed.     The case is remanded to the Ethics
                  Adjudicatory Board for further proceedings consistent  with this
                  opinion.

                  AFFIRMED.
05/01/18

                       SUPREME COURT OF LOUISIANA

                                 No. 2017-C-1274

       BOARD OF ETHICS IN THE MATTER OF JORDAN MONSOUR
                     AND WALTER MONSOUR

           ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             FIRST CIRCUIT, LOUISIANA BOARD OF ETHICS


PER CURIAM

      In this case, we are called upon to decide whether certain provisions of the

Louisiana Code of Civil Procedure apply to a motion for summary judgment filed

in administrative proceedings before the Ethics Adjudicatory Board. For the

reasons that follow, we conclude the evidence produced in connection with

motions for summary judgment in these administrative proceedings must conform

to the same requirements applicable to civil proceedings.



                    FACTS AND PROCEDURAL HISTORY

      The Board of Ethics (“Board”) filed formal charges against respondents,

Walter Monsour and Jordan Monsour. Respondents filed separate motions for

summary judgment with the Ethics Adjudicatory Board (“EAB”), seeking

dismissal of the charges and attaching exhibits in support of their motions for

summary judgment. The Board opposed the motions and attached exhibits in

support of its opposition.

      Respondents filed a reply memorandum. In support, they argued the

exhibits attached to the Board’s opposition did not constitute competent evidence

because they were unsworn, unverified, and not self-proving.
      The EAB denied respondents’ objections to the Board’s exhibits and

admitted them into evidence. At the end of the hearing, the EAB took the motion

for summary judgment under advisement.

      Respondents sought supervisory review from the ruling admitting the

exhibits into evidence. The court of appeal found the EAB erred in admitting the

Board's exhibits, because these exhibits did not meet the requirements of La. Code

Civ. P. arts. 966 and 967. Accordingly, the court reversed the EAB’s ruling and

remanded for further proceedings. Two judges dissented in part, and would have

allowed the Board, on remand, to submit competent evidence prior to a ruling on

the motion for summary judgment. Board of Ethics in the Matter of Jordan

Mansour and Walter Mansour, 16-1159 (La. App. 1st Cir. 6/21/17).

      Upon application of the Board, we granted certiorari to consider the

correctness of this ruling. Board of Ethics in the Matter of Jordan Mansour and

Walter Mansour, 12-1274 (La. 12/5/17), ___ So.3d ___.



                                  DISCUSSION

      Pursuant to La. R.S. 42:1143, all proceedings before the EAB “shall be

subject to and in accordance with the Administrative Procedure Act.” The Board

argues we should apply the provisions of La. R.S. 49:956(1) of the Administrative

Procedures Act, which provides:

            In adjudication proceedings:

            (1) Agencies may admit and give probative effect to
            evidence which possesses probative value commonly
            accepted by reasonably prudent men in the conduct of
            their affairs. They shall give effect to the rules of
            privilege recognized by law. Agencies may exclude
            incompetent, irrelevant, immaterial, and unduly
            repetitious evidence. Objections to evidentiary offers
            may be made and shall be noted in the record. Subject to

                                        2
               these requirements, when a hearing will be expedited and
               the interests of the parties will not be prejudiced
               substantially, any part of the evidence may be received in
               written form. [emphasis added].

      The Board asserts that because this statute is phrased in permissive terms,

the EAB may exclude incompetent evidence but is not required to do so. Thus, it

contends the decision to consider evidence which would otherwise be incompetent

under the Code of Civil Procedure rests in the discretion of the EAB.

      We acknowledge hearings in administrative proceedings are held to a

relaxed evidentiary standard. See, e.g., Louisiana Household Goods Carriers v.

Louisiana Public Service Commission, 99-3184 (La. 6/30/00), 762 So. 2d 1081

(holding the Louisiana Public Service Commission had broad discretion to admit

evidence that would not be admissible in a judicial proceeding, provided the

evidence is probative and relevant). Nonetheless, we find the provisions of La.

R.S. 49:956(1) are inapplicable to the instant dispute, as that statute is expressly

limited to “adjudication proceedings.” A motion for summary judgment is distinct

from a formal adjudication hearing. See La. Admin. Code 52:1102.1

      The Louisiana Code of Civil Procedure governs civil proceedings in

administrative agency proceedings where agency laws are silent. Ellis v.

Louisiana Board of Ethics, 14-0112 (La. App. 1 Cir. 12/30/14), 168 So. 3d 714,



      1
          La. Admin. Code 52:1102 provides:

               A. Motions and exceptions may be made before, during, or after a
               public hearing.

               B. Motions and exceptions made before or after the public hearing
               shall be filed with the appropriate panel of the Ethics Adjudicatory
               Board. Contradictory motions and exceptions shall be accompanied
               by a memorandum which shall set forth a concise statement of the
               grounds upon which the relief sought is based and the legal authority
               therefore.

               C. A motion for summary judgment may be filed by either the
               respondent or the trial attorney(s).

                                                3
723; Liberty Mut. Ins. Co. v. Louisiana Ins. Rating Comm'n, 96–0793 (La. App.

1st Cir.2/14/97), 696 So. 2d 1021, 1027, writs denied, 97-2069, 97-2062

(La.12/19/97), 706 So. 2d 451, 452. Because the Administrative Procedure Act

contains no specific requirements for evidence at the summary judgment stage, the

provisions of La. Code Civ. P. arts. 966 and 967 are applicable.

       Based on our review, we find the evidence produced by the Board in

opposition to respondents’ motions for summary judgment does not satisfy the

requirements of La. Code Civ. P. arts. 966 and 967. The court of appeal correctly

held this evidence may not be considered by EAB when deciding the motion for

summary judgment.

       Accordingly, we affirm the judgment of the court of appeal and remand the

case to the EAB for further proceedings.2



                                          DECREE

       For the reasons assigned, the judgment of the court of appeal is affirmed.

The case is remanded to the Ethics Adjudicatory Board for further proceedings

consistent with this opinion.




       2
          We decline to adopt the position of the dissenting judges in the court of appeal who
suggested it would be appropriate to grant the Board an additional opportunity to submit competent
evidence in opposition to the motion for summary judgment. However, nothing in this opinion
should be construed as preventing the EAB from exercising its discretion to grant the parties an
opportunity to supplement their submissions.

                                                4